Citation Nr: 1216352	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  04-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran apparently served on active duty from May 1985 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Education Center located in the Atlanta, Georgia, Regional Office (RO) which denied the claim.

This case was previously before the Board in May 2005, at which time it was remanded to comply with the Veteran's hearing request.  The record indicates that such a hearing was scheduled for June 2006, but a September 2011 VA Form 8 (Certification of Appeal) reflects that he was a no show for the hearing.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran is seeking Montgomery GI Bill educational assistance (MGIB benefits) under Chapter 30, Title 38, United States Code.  See 38 U.S.C.A. §§ 3001-3012.

An individual may be entitled to educational assistance under Chapter 30 if he first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. §§ 21.7040, 21.7045.  Prior to that date, other educational assistance programs were in effect.  In this case, while a DD Form 214 is not of record, the record indicates the Veteran entered into active duty in May 1985, prior to June 30, 1985.  Without showing this preliminary requirement, the Board cannot consider him for Chapter 30 benefits eligibility on this basis. 

Despite the foregoing, the Board observes that an individual who fails to meet the eligibility requirements found in § 21.7042 nevertheless will be eligible for Chapter 30 educational assistance if he or she meets certain requirements in 38 U.S.C.A. 
§§ 3018A, 3018B; 38 C.F.R. § 21.7045.  This is eligibility based on involuntary separation, voluntary separation, or participation in the Post-Vietnam Era Veterans Educational Assistance Program (VEAP).  Further, for those individuals who originally declined to participate or who were otherwise not eligible, the individual must have elected to received Chapter 30 benefits before being separated from active duty, and had to contribute $1200.  See 38 U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 21.7045.  More specifically, for individuals who voluntarily discharged and received voluntary separation incentives under 10 U.S.C.A. § 11174a, or 1175 before October 23, 1992, and who elected not to receive Chapter 30 educational assistance, the individual must have irrevocably withdrawn that election before October 23, 1993, and collection of $1,200 was a precondition to establishing eligibility.  See 38 U.S.C.A. § 3018B; 38 C.F.R. § 21.7045(c). 

In this case, a computer printout from the Department of Defense (DOD) indicates that the Veteran declined to participate in Chapter 30 benefits.  Further, the Veteran himself has acknowledged that he initially declined to participate in the program.  However, he has also contended that he subsequently sought to participate in the program and contributed the requisite $1,200.

A review of the documents assembled for the Board's review does not reflect the record is sufficient to make a determination as to whether the Veteran satisfies the requirements for Chapter 30 educational assistance.  For example, while the DOD printout indicates the Veteran did decline participation in the program, and the Veteran does not dispute that fact, the actual documentation such as a DD Form 2366 (MGIB basic enrollment form) is not of record.  Further, as indicated above, a DD Form 214 is not of record, which would likely indicate whether the Veteran had involuntary separation, voluntary separation, or participation in a VEAP program.  Moreover, no attempt appears to have been made to obtain other service records, such as the Veteran's pay records from the Defense Finance and Accounting Service (DFAS), to verify his account of paying $1,200 prior to discharge in order to be eligible for Chapter 30 education benefits.

In view of the foregoing, the Board concludes that a remand is required in order to obtain the Veteran's service personnel records, as well as any other official service record, which may shed light as to whether he did, in fact, seek to participate in the Chapter 30 education program prior to his discharge as he contends.  Therefore, a remand is required to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make an attempt through official channels to secure the Veteran's service complete personnel records, to include any DD Form 2366 that may be available.

2.  The AMC/RO should make an attempt through official channels, such as the DFAS, to obtain a copy of the Veteran's pay records in order to see if there is any verification of his account of paying $1,200 for Chapter 30 education benefits prior to his discharge. 

3.  After undertaking any other development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2004 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


